The defendant was convicted of the offence of keeping a gaming-table. His motion for new trial was overruled, to which he excepted. In addition to the grounds that the verdict was contrary to law, evidence, etc., it was alleged in the motion that the court erred in charging : “If you believe from the testimony that the defendant had or kept a table upon the top of which was a spindle that revolved on a pivot and had a hand that pointed outward, which spindle in rotating or turning described a circle, and in the line of this circle were pegs or nails driven to the number of seventy or more; that at one of these pegs or nails a dollar or some article of its value is placed, at another fifty cents or some article of its value was placed, and at the other pegs or places nothing or some article of very little or no value was placed; and if you further believe from the testimony that the defendant kept such table for the purpose of inducing others to take chances at the articles of value, by paying him money for the privilege of turning the spindle, and others did pay for and hazard their money by turning the spindle, not knowing at what point the hand would stop, but took the risk of getting the article of much value or article of little or no value, then I charge you that you would be authorized to find that the defendant kept a gaming-table.” Also, because the court erred in refusing to charge as follows : “If you believe this was a table at which playing and betting was not done, then you should find the defendant not guilty; and playing and betting under the law governing this case means similar playing and *460betting as is carried on at a faro table, E 0 table, ABO table, roulette table, or other table of like character.”
M. McMichael, by C. J. Thornton, for plaintiff in error.
A. A. Carson, solicitor-general, by J. II. “Worrill, contra.
The evidence showed that the defendant had, on the public square in Buena Vista, a common wooden table and had on its top a spindle or lever revolving on a pivot, which spindle or lever in revolving described a circle, which circle had in its arc pegs or nails about four inches apart, which were slightly touched by a string at the end of the lever as it turned, and by which pegs or nails lay pencils, collar-buttons, rings, socks, knives, and some other article of merchandise by each peg or nail. By one peg was a silver napkin-ring which the defendant said was worth one dollar; by another was a collar-button which he said was worth fifty cents. Persons would come to the table and pay him ten cents for the privilege of turning the lever; such person would then give it a whirl, and would get the pencil, collar-button or other article lying by the peg at which it stopped. There was something by each nail or peg, some article of merchandise of some value. The table was run publicly and in the daytime. The defendant stated to his patrons that if any of them got the napkin-ring or collar-button, he would give them one dollar for the ring or fifty cents for the button, as they preferred. He was working for a man who had a license to sell goods as an itinerant trader.